Case: 21-50268     Document: 00516289505         Page: 1     Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 21, 2022
                                  No. 21-50268
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elijio Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:15-CR-684-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Elijio Garcia, federal prisoner # 31955-180, appeals the order denying
   his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release, which the
   district court issued prior to our decision in United States v. Shkambi, 993




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50268      Document: 00516289505          Page: 2   Date Filed: 04/21/2022




                                    No. 21-50268


   F.3d 388 (5th Cir. 2021). We review the denial for an abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          In Shkambi, 993 F.3d 388, 393 (5th Cir. 2021), we held that “neither
   the [U.S.S.G. § 1B1.13] policy statement nor the commentary to it binds a
   district court addressing a prisoner’s own motion under § 3582.” Although
   the Government argues that the district court was free to consider § 1B1.13,
   see United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021), we agree with
   Garcia that the court abused its discretion by relying exclusively upon
   § 1B1.13(1)(A) and its commentary in denying relief. See Ward v. United
   States, 11 F.4th 354, 360 (5th Cir. 2021); Shkambi, 993 F.3d 388, 393.
          We VACATE the order of the district court and REMAND for
   further proceedings consistent with this opinion.




                                         2